THE COURT.
The defendant was convicted of an attempt to commit robbery of the first degree and sentenced to imprisonment in the state prison. He appealed, and the judgment of conviction and order denying his motion for new trial were affirmed. (People v.Raleigh, 128 Cal.App. 105 [16 P.2d 752].) Thereafter he applied for probation, and after a full hearing his motion therefor was denied. Two days later defendant's present counsel who had been substituted shortly after the order was made denying the application for probation, appeared in defendant's behalf and moved said court "to suspend the execution of the judgment". The motion was denied, and thereupon he gave notice of appeal and demanded the preparation of a transcript, which was accordingly prepared, certified and filed in conformity with all legal requirements. [1] The *Page 126 
appeal was called for hearing in this court, but no oral argument was presented on behalf of the defendant. Time was given to file a brief, but none has been presented or filed. Therefore, since no grounds have been urged in support of the appeal, the order appealed from is affirmed.